Exhibit 10.9

 

INTERNATIONAL TOWER HILL MINES LTD.

(the “Company”)

 

2006 INCENTIVE STOCK OPTION PLAN

(AS AMENDED SEPTEMBER 19, 2012)

 

1.                                      Objectives

 

The Plan is intended as an incentive to enable the Company to:

 

(a)                                 attract and retain qualified directors,
officers, employees and consultants of the Company and its Affiliates,

 

(b)                                 promote a proprietary interest in the
Company and its Affiliates among its employees, officers, directors and
consultants, and

 

(c)                                  stimulate the active interest of such
persons in the development and financial success of the Company and its
Affiliates.

 

2.                                      Definitions

 

As used in the Plan, the terms set forth below shall have the following
respective meanings:

 

“Affiliate” has the meaning ascribed thereto in the Securities Act, as amended
from time to time;

 

“Associate” has the meaning ascribed thereto in the Securities Act, as amended
from time to time;

 

“Board” means the board of directors of the Company;

 

“Committee” means a committee of the Board that the Board may, in accordance
with subsection 3.1, designate to administer the Plan;

 

“Consultant” shall have the meaning set forth in National Instrument 45-106, as
amended or superseded from time to time;

 

“Company” means International Tower Hill Mines Ltd., a company subsisting under
the Business Corporations Act (British Columbia) and its successor corporations;

 

“Director” means a member of the Board;

 

“Effective Amendment Date” means September 19, 2012;

 

“Employees” means an employee of the Company or any of its Affiliates and
includes:

 

(a)                                 an individual who is (or would be if he were
employed in Canada) considered an employee of the Company or any of its
Affiliates under the Income Tax Act (Canada);

 

(b)                                 an individual who works full-time for the
Company or any of its Affiliates providing services normally provided by an
employee and who is subject to the same

 

--------------------------------------------------------------------------------


 

direction and control by the Company or such Affiliate over the details and
methods of work as an employee of the Company or such Affiliate; and

 

(c)                                  an individual who works for the Company or
any of its Affiliates on a continuing and regular basis for a minimum amount of
time per week or month providing services normally provided by an employee and
who is subject to the same control and direction by the Company or such
Affiliate over the details of work as an employee of the Company or such
Affiliate;

 

“Insider” has the same meaning ascribed thereto in the TSX Company Manual;

 

“Management Company Employee” means an Employee of a management company or other
similar entity providing management services to the Company or an Affiliate of
the Company (not including promotional or investor relations services);

 

“Non-Employee Director” means a director of the Company or of an Affiliate of
the Company who is not an Employee or an Officer;

 

“Officer” has the meaning ascribed thereto in the Securities Act;

 

“Option” means an option to purchase Shares granted under or subject to the
terms of the Plan;

 

“Option Agreement” means a written agreement between the Company and an Optionee
that sets forth the terms, conditions and limitations applicable to an Option;

 

“Option Period” means the period for which an Option is granted;

 

“Optioned Shares” means the Shares for which an Option is or may become
exercisable;

 

“Optionee” means a person to whom an Option has been granted under the terms of
the Plan or who holds an Option that is otherwise subject to the terms of the
Plan;

 

“Plan” means this Incentive Stock Option Plan of the Company;

 

“Securities Act” means the Securities Act (British Columbia), R.S.B.C. 1996
c.418, as amended from time to time;

 

“Shares” means common shares without par value in the capital stock of the
Company as the same are presently constituted; and

 

“TSX” means the Toronto Stock Exchange or any successor thereto.

 

3.                                      Administration of the Plan

 

3.1                               The Plan will be administered by a Committee
of two or more Directors who may be designated from time to time to serve as the
Committee for the Plan, all of the sitting members of which shall be current
Directors. Notwithstanding the existence of any such Committee, the Board itself
will retain independent and concurrent power to undertake any action hereunder
delegated to the Committee, whether with respect to the Plan as a whole or with
respect to individual Options granted or to be granted under the Plan.

 

2

--------------------------------------------------------------------------------


 

3.2                               Subject to the limitations of the Plan, the
Committee shall have full power to grant Options, to determine the terms,
limitations, restrictions and conditions respecting such Options and to settle,
execute and deliver Option Agreements and bind the Company accordingly, to
interpret the Plan and to adopt such rules, regulations and guidelines for
carrying out the Plan as it may deem necessary or proper and to reserve, allot,
fix the price of and issue Shares pursuant to the grant and exercise of Options,
all of which powers shall be exercised in the best interests of the Company and
in keeping with the objectives of the Plan.

 

3.3                               Any decision of the Committee in the
interpretation and administration of the Plan shall lie within its absolute
discretion and shall be final, conclusive and binding on all parties concerned.
No member of the Committee shall be liable for anything done or omitted to be
done by such member, by any other member of the Committee or by any officer of
the Company, in connection with the performance of any duties under the Plan,
except those which arise from such member’s own wilful misconduct or as
expressly provided by statute.

 

3.4                               The Company shall pay all administrative costs
of the Plan.

 

4.                                      Eligibility for Options

 

4.1                               Options may be granted to Employees, Officers,
Directors (including Non-Employee Directors), Management Company Employees, and
Consultants of the Company and its Affiliates who are, in the opinion of the
Committee, in a position to contribute to the success of the Company or any of
its Affiliates or who, by virtue of their service to the Company or any
predecessors thereof or to any of its Affiliates, are in the opinion of the
Committee, worthy of special recognition. Except as may be otherwise set out in
this Plan, the granting of Options is entirely discretionary. Nothing in this
Plan shall be deemed to give any person any right to participate in this Plan or
to be granted an Option and the designation of any Optionee in any year or at
any time shall not require the designation of such person to receive an Option
in any other year or at any other time. The Committee shall consider such
factors as it deems pertinent in selecting participants and in determining the
amounts and terms of their respective Options.

 

4.2                               If an Optionee who is granted an Option is an
Employee, Management Company Employee or Consultant of the Company or any of its
Affiliates, the Option Agreement pertaining to such Option shall contain a
representation by the Optionee that the Optionee is a bona fide Employee,
Management Company Employee or Consultant of the Company or its Affiliates.

 

4.3                               Any options over securities of the Company
previously granted by the Company which remain outstanding as at September 19,
2012 (including Options granted prior to the Effective Amendment Date) will be
deemed to have been issued under and will be governed by the terms of the Plan,
as amended, provided that, in the event of inconsistency between the terms of
the agreements governing such options previously granted and the terms of the
Plan, as amended, the terms of such agreements shall govern.

 

4.4                               Subject to any applicable regulatory
approvals, Options may also be granted under the Plan in exchange for
outstanding options granted by the Company or any predecessor Company thereof or
any Affiliate thereof, whether such outstanding options were granted

 

3

--------------------------------------------------------------------------------


 

under the Plan, under any other stock option plan of the Company or any
predecessor Company or any Affiliate thereof, or under any stock option
agreement with the Company or any predecessor Company or Affiliate thereof.

 

4.5                               Subject to any applicable regulatory
approvals, Options may also be granted under the Plan in substitution for
outstanding options of one or more other companies in connection with a plan of
arrangement or exchange, amalgamation, merger, consolidation, acquisition of
property or shares, or other reorganization between or involving such other
companies and the Company or any of its Affiliates.

 

5.                                      Number of Shares Reserved under the Plan

 

5.1                               The number of Shares that may be reserved for
issuance pursuant to the exercise of Options granted under the Plan is limited
as follows:

 

(a)                                 the maximum aggregate number of Shares
issuable pursuant to the exercise of Options granted under the Plan (together
with those Shares which may be issued pursuant to any other security-based
compensation plan of the Company or any other options for services granted by
the Company) shall be a maximum of ten percent (10%) of the number of issued and
outstanding Shares at the date of grant, provided that:

 

(i)                                     if any Option subject to the Plan is
forfeited, expires, is terminated or is cancelled for any reason whatsoever
(other than by reason of the exercise thereof, in which case the Shares issuable
pursuant to the exercise of such Option shall be automatically “reloaded” and
available for future issuance pursuant to the exercise of Options granted
subsequent to such exercise), the Shares otherwise issuable upon the exercise of
such Option shall remain available for issuance pursuant to the exercise of
Options granted subsequent to the date of such forfeiture, expiry or
termination; and

 

(ii)                                  such maximum number of Shares shall be
appropriately adjusted in the event of any subdivision or consolidation of the
Shares; and

 

(b)                                 if and for so long as the Shares are listed
on the TSX:

 

(i)                                     the maximum aggregate number of Shares
that may be reserved for issuance pursuant to the exercise of Options granted
under the Plan (together with those Shares which may be issued pursuant to any
other security-based compensation plan of the Company or any other options for
services granted by the Company) shall not exceed ten percent (10%) of the
issued and outstanding number of Shares; and

 

(ii)                                  the maximum aggregate number of Shares
issued pursuant to the exercise of Options granted to Insiders under the Plan
(together with those Shares which may be issued pursuant to any other
security-based compensation plan of the Company or any other options for
services granted by the Company) within a twelve (12) month period shall not
exceed ten percent (10%) of the issued and outstanding number of Shares.

 

4

--------------------------------------------------------------------------------


 

6.                                      Number of Optioned Shares per Option

 

6.1                               Subject always to the limitations in
subsection 5.1, the number of Optioned Shares under an Option shall be
determined by the Committee, in its discretion, at the time such Option is
granted, taking into consideration the Optionee’s present and potential
contribution to the success of the Company and taking into account all other
Options then held by such Optionee.

 

7.                                      Price

 

7.1                               The exercise price per Optioned Share under an
Option shall be determined by the Committee, in its discretion, at the time such
Option is granted, but such price shall be fixed in compliance with the
applicable provisions of the TSX Company Manual in force at the time of grant
and, in any event, shall not be less than the closing price of the Shares on the
TSX on the trading day immediately preceding the day on which the Option is
granted (provided that if there are no trades on such day then the last closing
price within the preceding ten trading days will be used, and if there are no
trades within such ten-day period, then the simple average of the bid and ask
prices on the trading day immediately preceding the day of grant will be used).
The exercise price at which, and the number of optioned securities for which, an
outstanding Option may be exercised following a subdivision or consolidation of
the Shares shall be subject to adjustment in accordance with section 11.

 

7.2                               The exercise price per Optioned Share under an
Option may be reduced at the discretion of the Committee if:

 

(a)                                 at least six (6) months has elapsed since
the later of the date such Option was granted and the date the exercise price
for such Option was last amended; and

 

(b)                                 shareholder approval (including, if required
by the TSX, disinterested shareholder approval) is obtained for such reduction
in the exercise price under an Option;

 

provided that none of the conditions in this subsection 7.2 will apply in the
case of an adjustment made under subsection 5.1(a)(ii) or section 11.

 

8.                                      Option Period and Exercise of Options

 

8.1                               The Option Period for an Option shall be
determined by the Committee at the time the Option is granted and may be up to
ten (10) years from the date the Option is granted; provided, however, that the
Option Period for any Option granted to an Optionee who is an Employee, Officer,
Director, Management Company Employee or Consultant shall expire ninety (90)
days after the Optionee ceases to be in at least one of those categories. At the
time an Option is granted, the Committee may determine that the Option Period
with respect to that Option shall, in the event of the termination or death of
the applicable Optionee, be different than the Option Period provided for in
this subsection 8.1 and, in the event of such a determination, the Option
Agreement for such Option shall contain provisions which specify the events and
time limits related to that determination. Subject to the applicable maximum
Option Period provided for in this subsection 8.1 and subject to applicable
regulatory requirements and approvals, the Committee may extend the Option
Period of an outstanding Option beyond its original expiration date, provided
that shareholder approval (including, if required by the TSX,

 

5

--------------------------------------------------------------------------------


 

disinterested shareholder approval) is obtained for any extension of the Option
Period of an outstanding Option.

 

8.2                               The Committee may determine when any Option
will become exercisable and may determine that the Option shall be exercisable
in instalments.

 

8.3                               If there is a takeover bid or tender offer
made for all or any of the issued and outstanding Shares, then the Board may, in
its sole and absolute discretion and if permitted by applicable legislation and
the policies and rules of any stock exchange or regulatory body having
jurisdiction over the securities of the Company, unilaterally determine that
outstanding Options, whether fully vested and exercisable or subject to vesting
provisions or other limitations on exercise, shall be conditionally exercisable
in full to enable the Optioned Shares subject to such Options to be
conditionally issued and tendered to such bid or offer, subject to the
conditions that if the bid or offer is not duly completed the exercise of such
Options and the issue of such Shares will be rescinded and nullified and the
Options, including any vesting provisions or other limitations on exercise which
were in effect will be re-instated.

 

8.4                               The vested portions of Options will be
exercisable, in whole or in part, at any time after vesting. If an Option is
exercised for fewer than all of the Optioned Shares for which the Option has
then vested, the Option shall remain in force and exercisable for the remaining
Optioned Shares for which the Option has then vested, according to the terms of
such Option.

 

8.5                               The exercise of any Option will be contingent
upon receipt by the Company of payment in full for the exercise price of the
Shares being purchased in cash by way of certified cheque or bank draft. Neither
an Optionee nor the legal representatives, legatees or distributees of such
Optionee will be, or will be deemed to be, a holder of any Shares subject to an
Option under the Plan unless and until certificates for such Shares are issuable
to the Optionee or such other persons pursuant to the Option or the Plan.

 

8.6                               Notwithstanding the provisions of subsection
8.1 or the expiry date of an Option determined in accordance with this Plan, if
the expiry date of an Option would otherwise fall during or within ten days
after the end of a blackout period imposed on the Optionee by the Company (a
“Blackout Period”), the expiry date of such Option shall, without any further
action by the Board or Committee, be extended to the close of business on the
tenth business day after the end of such Blackout Period.

 

9.                                      Stock Option Agreement

 

9.1                               Upon the grant of an Option to an Optionee,
the Company and the Optionee shall enter into an Option Agreement setting out
the number of Optioned Shares subject to the Option, the Option Period and, if
applicable, the vesting schedule for the Option, and incorporating the terms and
conditions of the Plan and any other requirements of regulatory authorities and
stock exchanges having jurisdiction over the securities of the Company, together
with such other terms and conditions as the Committee may determine in
accordance with the Plan.

 

6

--------------------------------------------------------------------------------


 

10.                               Effect of Termination of Employment or Death

 

10.1                        An outstanding Option shall remain in full force and
effect and exercisable according to its terms for the Option Period
notwithstanding that the holder of such Option ceases to be an Employee,
Officer, Director, Management Company Employee or Consultant of the Company for
any reason, including death, subject always to subsection 8.1 and the express
terms of the applicable Option Agreement. So long as the Shares are listed on
the TSX (unless otherwise permitted by the TSX), the maximum period within which
the heirs or administrators of a deceased Optionee may exercise any portion of
an outstanding Option is one (1) year from the date of death or the balance of
the Option Period, which ever is earlier.

 

10.2                        In the event of the death of an Optionee, an Option
which remains exercisable may be exercised in accordance with its terms by the
person or persons to whom such Optionee’s rights under the Option shall have
passed under the Optionee’s will or pursuant to law.

 

11.                               Adjustment in Shares Subject to the Plan

 

11.1                        Following the date an Option is granted, the
exercise price for and the number of Optioned Shares which are subject to an
Option will be adjusted, with respect to the then unexercised portion thereof,
by the Committee from time to time (on the basis of such advice as the Committee
considers appropriate, including, if considered appropriate by the Committee, a
certificate of the auditor of the Company) in the events and in accordance with
the provisions and rules set out in this section 11, with the intent that the
rights of Optionees under their Options are, to the extent possible, preserved
notwithstanding the occurrence of such events. The Committee will conclusively
determine any dispute that arises at any time with respect to any adjustment
pursuant to such provisions and rules, and any such determination will be
binding on the Company, the Optionee and all other affected parties.

 

11.2                        The number of Optioned Shares to be issued on the
exercise of an Option shall be adjusted from time to time to account for each
dividend of Shares (other than a dividend in lieu of cash dividends paid in the
ordinary course), so that upon exercise of the Option for an Optioned Share the
Optionee shall receive, in addition to such Optioned Share, an additional number
of Shares (“Additional Shares”), at no further cost, to adjust for each such
dividend of Shares. The adjustment shall take into account every dividend of
Shares that occurs between the date of the grant of the Option and the date of
exercise of the Option for such Optioned Share. If there has been more than one
such dividend, the adjustment shall also take into account that the dividends
that are later in time would have been distributed not only on the Optioned
Share had it been outstanding, but also on all Additional Shares which would
have been outstanding as a result of previous dividends.

 

11.3                        If the outstanding Shares are changed into or
exchanged for a different number or kind of shares or into or for other
securities of the Company or securities of another Company or entity, whether
through an arrangement, amalgamation or other similar procedure or otherwise, or
a share recapitalization, subdivision or consolidation, then on each exercise of
the Option which occurs following such events, for each Optioned Share for which
the Option is exercised, the Optionee shall instead receive the number and kind
of shares or other securities of the Company or other Company into which such
Option

 

7

--------------------------------------------------------------------------------


 

Share would have been changed or for which such Option Share would have been
exchanged if it had been outstanding on the date of such event.

 

11.4                        If the outstanding Shares are changed into or
exchanged for a different number or kind of shares or into or for other
securities of the Company or securities of another Company or entity, in a
manner other than as specified in subsections 11.2 or 11.3, then the Committee,
in its sole discretion, may make such adjustment to the securities to be issued
pursuant to any exercise of the Option and the exercise price to be paid for
each such security following such event as the Committee in its sole and
absolute discretion determines to be equitable to give effect to the principle
described in subsection 11.1, and such adjustments shall be effective and
binding upon the Company and the Optionee for all purposes.

 

11.5                        If the Company distributes, by way of a dividend or
otherwise, to all or substantially all holders of Shares, property, evidences of
indebtedness or shares or other securities of the Company (other than Shares) or
rights, options or warrants to acquire Shares or securities convertible into or
exchangeable for Shares or other securities or property of the Company, other
than as a dividend in the ordinary course, then, if the Committee, in its sole
discretion, determines that such action equitably requires an adjustment in the
exercise price under any outstanding Option or in the number(s) of Optioned
Shares subject to any such Option, or both, such adjustment may be made by the
Committee and shall be effective and binding on the Company and the Optionee for
all purposes.

 

11.6                        No adjustment or substitution provided for in this
section 11 shall require the Company to issue a fractional share in respect of
any Option. Fractional shares shall be eliminated.

 

11.7                        The grant or existence of an Option shall not in any
way limit or restrict the right or power of the Company to effect adjustments,
reclassifications, reorganizations, arrangements or changes of its capital or
business structure, or to amalgamate, merge, consolidate, dissolve or liquidate,
or to sell or transfer all or any part of its business or assets.

 

12.                               Non-Assignability

 

12.1                        Neither the Options nor the benefits and rights of
any Optionee under any Option or under the Plan shall be assignable or otherwise
transferable, except as specifically provided in subsection 10.2 in the event of
the death of the Optionee. During the lifetime of the Optionee, all such
Options, benefits and rights may only be exercised by the Optionee.

 

13.                               Employment

 

13.1                        Nothing contained in the Plan shall confer upon any
Optionee, or any person employing a Management Company Optionee, any right with
respect to employment or continuance of employment with, or the provision of
services to, the Company or any of its Affiliates, or interfere in any way with
the right of the Company or any of its Affiliates to terminate the Optionee’s
employment or the services of any such person at any time. Participation in the
Plan by an Optionee is voluntary.

 

8

--------------------------------------------------------------------------------


 

14.                               Regulatory Acceptances

 

14.1                        Subject to the acceptance of any amendments to the
Plan for filing by the TSX, the Committee is authorized to amend the Plan from
time to time in accordance with the terms hereof in order to comply with any
changes required from time to time by the TSX or any other regulatory authority
having jurisdiction over the Company, whether as conditions to the acceptance
for filing of the Plan or otherwise, provided that no such amendment will in any
way derogate from the rights held by Optionees holding Options (vested or
unvested) at the time thereof without the consent of such Optionees.

 

14.2                        The obligation of the Company to issue and deliver
Optioned Shares pursuant to the exercise of any Options granted under the Plan
is subject to the acceptance of the Plan for filing by the TSX. If any Shares
cannot be issued to any Optionee for any reason, including, without limitation,
the failure to obtain such acceptance for filing, then the obligation of the
Company to issue such Optioned Shares shall terminate and any amounts paid to
the Company for such Optioned Shares shall be returned to the Optionee forthwith
without interest or deduction.

 

15.                               Securities Regulation and Tax Withholding

 

15.1                        Where necessary to enable the Company to use an
exemption from requirements to register Optioned Shares or file a prospectus or
use a registered dealer to distribute Optioned Shares under securities laws
applicable to the securities of the Company in any jurisdiction, an Optionee,
upon the acquisition of any Optioned Shares by the exercise of Options and as a
condition to such exercise, shall provide to the Committee such evidence as the
Committee requires to demonstrate that the Optionee or recipient will acquire
such Optioned Shares with investment intent (i.e. for investment purposes) and
not with a view to their distribution, including an undertaking to that effect
in a form acceptable to the Committee. The Committee may cause a legend or
legends to be placed upon any certificates for the Optioned Shares to make
appropriate reference to applicable resale restrictions, and the Optionee or
recipient shall be bound by such restrictions. The Committee also may take such
other action or require such other action or agreement by such Optionee or
proposed recipient as may from time to time be necessary to comply with
applicable securities laws. This provision shall in no way obligate the Company
to undertake the registration or qualification of any Options or the Optioned
Shares under any securities laws applicable to the securities of the Company.

 

15.2                        The Committee and the Company may take all such
measures as they deem appropriate to ensure that the Company’s obligations under
the withholding provisions under income tax laws applicable to the Company and
other provisions of applicable laws are satisfied with respect to the issuance
of Shares pursuant to the Plan or the grant or exercise of Options under the
Plan.

 

15.3                        Without limiting the generality of subsection 15.2,
the Company shall have the right to deduct and withhold from any amount payable
or consideration deliverable to a participant (a “Participant”), either under
the Plan or otherwise, such amount or consideration as may be necessary to
enable the Company to comply with the applicable requirements of any federal,
provincial, state or local law, or any administrative policy of any applicable
tax authority, relating to the deduction, withholding or remittance of tax or
any other required deductions or remittances with respect to awards hereunder
(“Withholding Obligations”). The Company shall also

 

9

--------------------------------------------------------------------------------


 

have the right in its discretion to satisfy any liability for any Withholding
Obligations by withholding and selling, or causing a broker to sell, on behalf
of any Participant such number of Shares issued to the Participant pursuant to
an exercise of Options hereunder as is sufficient to fund the Withholding
Obligations (after deducting commissions payable to the broker and other costs
and expenses), or retaining any amount or consideration which would otherwise be
paid, delivered or provided to the Participant hereunder. The Company may
require a Participant, as a condition to granting an Option or the exercise of
an Option, to make - such arrangements as the Company may in its discretion
require so that the Company can satisfy applicable Withholding Obligations,
including, without limitation (i) requiring the Participant to remit the amount
of any such Withholding Obligations to the Company in advance; (ii) requiring
the Participant to indemnify and reimburse the Company for any such Withholding
Obligations; (iii) withholding and selling Shares acquired by the Participant
under the Plan, or causing a broker to sell such Shares on behalf of the
Participant, withholding from the proceeds realized from such sale the amount
required to satisfy any such Withholding Obligations, and remitting such amount
directly to the Company; or (iv) any combination thereof.

 

15.4                        Any Shares of a Participant that are sold by the
Company, or by a broker engaged by the Company (the “Broker”), to fund
Withholding Obligations will be sold as soon as practicable in transactions
effected on the exchange on which the Shares are then listed for trading, if
any. In effecting the sale of any such Shares, the Company or the Broker will
exercise its sole judgment as to the timing and manner of sale and will not be
obligated to seek or obtain a minimum price. Neither the Company nor the Broker
will be liable for any loss arising out of any sale of such Shares including any
loss relating to the manner or timing of such sales, the prices at which the
Shares are sold or otherwise. In addition, neither the Company nor the Broker
will be liable for any loss arising from a delay in transferring any Shares to a
Participant. The sale price of Shares sold on behalf of Participants will
fluctuate with the market price of the Company’s shares and no assurance can be
given that any particular price will be received upon any such sale.

 

15.5                        Issuance of Common Shares or delivery of share
certificates for Common Shares purchased pursuant to the Plan may be delayed, at
the discretion of the Committee, until the Committee is satisfied that the
applicable requirements of income tax laws and other applicable laws have been
met.

 

16.                               Amendment and Termination of Plan

 

16.1                        Subject to the policies, rules and regulations of
any lawful authority or regulatory body having jurisdiction over the Company
(including the TSX or any other stock exchange on which the Shares may be
listed), the Board may, at any time, without further action or approval by the
shareholders of the Company, amend the Plan, or any Option or Option Agreement,
for administrative purposes or in such other respects as it may consider
advisable including without limitation to:

 

(a)                                 ensure that the Options granted hereunder
will comply with any provisions respecting stock options under tax or other laws
in force in any country or jurisdiction of which a Optionee to whom an Option
has been granted may from time to time be resident or a citizen;

 

(b)                                 correct any defect or omission or reconcile
any inconsistency in the Plan or any Option or Option Agreement;

 

10

--------------------------------------------------------------------------------


 

(c)                                  change the vesting provisions of an Option
or the Plan;

 

(d)                                 subject to clause (m) below, change the
termination provisions of an Option;

 

(e)                                  add or modify a cashless exercise feature
providing for payment in cash or securities upon the exercise of Options;

 

(f)                                   ensure compliance with applicable laws or
the requirements of the TSX or any regulatory body or stock exchange with
jurisdiction over the Company;

 

(g)                                  add or change provisions relating to any
form of financial assistance provided by the Company to participants under the
Plan that would facilitate the purchase of securities under the Plan; and

 

provided that shareholder approval shall be obtained for any amendment that
results in:

 

(h)                                 an increase in the numbers of Shares
issuable pursuant to the exercise of Options granted pursuant to the Plan;

 

(i)                                     a change in the persons who qualify as
eligible participants under subsection 4.1;

 

(j)                                    a reduction in the exercise price of an
Option;

 

(k)                                 the cancellation and reissuance of any
Option;

 

(l)                                     the extension of the term of an Option;

 

(m)                             a change in the Insider participation limit
contained in subsection 5.1(b);

 

(n)                                 Options becoming transferable or assignable
other than for the purposes described in section 10; and

 

(o)                                 a change in the amendment provisions
contained in this section 16.

 

16.2                        No Shares shall be issued under any amendment to
this Plan unless and until the amended Plan has been approved by the TSX;

 

16.3                        The Plan may be abandoned or terminated in whole or
in part at any time by the Board, except with respect to any Option then
outstanding under the Plan;

 

16.4                        The Board may not, without the consent of the
applicable Optionee, alter or impair any of the rights or obligations under any
Option then outstanding under the Plan.

 

17.                               No Representation or Warranty

 

17.1                        The Company makes no representation or warranty as
to the future market value of any Shares or Optioned Shares.

 

18.                               General Provisions

 

18.1                        Nothing contained in the Plan shall prevent the
Company or any of its Affiliates from adopting or continuing in effect other
compensation arrangements (subject to

 

11

--------------------------------------------------------------------------------


 

shareholder approval if such approval is required by TSX) and such arrangements
may be either generally applicable or applicable only in specific cases.

 

18.2                        The validity, construction and effect of the Plan,
the grants of Options, the issue of Optioned Shares, any rules and regulations
relating to the Plan any Option Agreement, and all determinations made and
actions taken pursuant to the Plan, shall be governed by and determined in
accordance with the laws of the Province of British Columbia and the laws of
Canada applicable therein.

 

18.3                        If any provision of the Plan or any Option Agreement
is or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or as to any person or Option, or would disqualify the Plan or any
Option under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Option, such provision shall
be stricken as to such jurisdiction, person, or Option and the remainder of the
Plan and any such Option Agreement shall remain in full force and effect.

 

18.4                        Neither the Plan nor any Option shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any of its Affiliates and an Optionee or any
other person.

 

18.5                        Headings are given to the sections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

19.                               Term of the Plan

 

19.1                        The Plan shall be effective as of August 22, 2006,
subject to its approval by the shareholders of the Company and acceptance for
filing by the TSX pursuant to section 14.

 

19.2                        The Plan shall be effective until August 22, 2016
unless the Plan is earlier terminated by the Board pursuant to section 16, and
no Option shall be granted under the Plan after that date. Unless otherwise
expressly provided in the Plan or in an applicable Option Agreement, the Option
Period for any Option granted hereunder will, and any authority of the Board to
amend, alter, adjust, suspend, discontinue or terminate any such Option or to
waive any conditions or rights under any such Option shall, continue after
termination of the Plan on August 22, 2016 or any earlier termination date of
the Plan, notwithstanding such termination.

 

Adopted by the Board:

 

August 22, 2006

Approved by the Shareholders:

 

September 22, 2006

Amended by the Board

 

 

(subject to Shareholder and TSX approval):

 

August 13, 2012

Approved by the Shareholders:

 

September 19, 2012

 

12

--------------------------------------------------------------------------------